Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending as of the response filed on 11/23/21. Claims 20-21 were previously canceled. 
The rejection under 35 USC 112(b) is withdrawn in consideration of Applicants’ arguments.
The 103 rejection over Lindsley, US 20170369505 is withdrawn in consideration of Applicants’ statement that both applications, not later than the effective filing date of the instant application, were owned or subjected to an obligation of assignment to Vanderbilt University, thus Lindsley is excluded as prior art under 35 USC 102(b)(2)(C). 
Applicants’ arguments regarding the nonstatutory double patenting rejections over US 10239887; and copending appl 16261108 have been fully considered and are found persuasive. The double patenting rejections of record are withdrawn.
Claims 1-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds of the instant claims are not taught or suggested by the prior art. Lindsley et. al., US 20140364409 (cited in the IDS and ISR) represents the most relevant prior art. Lindsley teaches compounds . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627